UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2395


In re: HENRY T. SANDERS,


                Petitioner.



                  Petition for Writ of Mandamus.
                       (No. 8:12-cv-02518-DKC)


Submitted:   February 21, 2013              Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Henry T. Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Henry T. Sanders petitions for a writ of mandamus,

challenging      orders      of    the     district      court.       We    conclude    that

Sanders is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.              Kerr   v.    United    States

Dist.    Court,       426    U.S.        394,    402    (1976);       United   States        v.

Moussaoui,      333     F.3d      509,    516-17       (4th    Cir.   2003).     Further,

mandamus     relief     is     available        only    when    the   petitioner       has    a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                         Mandamus may not be

used as a substitute for appeal.                       In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Sanders is not available by way

of mandamus.          Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                   We

also    deny    all     of     Sanders’         remaining      pending     motions.          We

dispense       with     oral      argument       because       the    facts    and     legal

contentions      are     adequately        presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                           PETITION DENIED




                                                 2